09/19/2017
                  IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                                   September 7, 2017 Session

       JERRY ALAN THIGPEN v. TROUSDALE COUNTY HIGHWAY
                      DEPARTMENT, ET AL.

                   Appeal from the Circuit Court for Trousdale County
                     No. 2016-CV-4554 John D. Wootten, Jr., Judge
                        ___________________________________

                               No. M2016-02556-COA-R3-CV
                           ___________________________________


Jerry Thigpen sued the Trousdale County Highway Department and two individuals,
alleging damage to his home caused by roadway resurfacing. The trial court dismissed
the lawsuit, concluding that the claims were barred by the Tennessee Governmental Tort
Liability Act (“GTLA”). We affirm.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

W. NEAL MCBRAYER, J., delivered the opinion of the court, in which FRANK G.
CLEMENT, JR., M.S., P.J., and RICHARD H. DINKINS, J., joined.

Jerry Alan Thigpen, Hartsville, Tennessee, pro se appellant.

W. Carl Spining, Nashville, Tennessee, for the appellees, Randy Summers, Bill Scruggs,
and the Trousdale County Highway Department.


                                              OPINION

                                                    I.

        On June 17, 2016, Mr. Thigpen filed1 his complaint with the Chancery Court of

        1
         Mr. Thigpen submitted his complaint to the clerk & master along with an affidavit of indigency
on June 17, 2016. The clerk & master stamped the complaint “lodged” on that date but only stamped the
complaint “filed” on June 23, 2017, after the trial court granted Mr. Thigpen leave to proceed as an
indigent person. Typically, a document not suitable for filing is stamped “lodged.” See File, Black’s
Law Dictionary (10th ed. 2014). For purposes of our analysis, we treat the complaint as filed on June 17,
2016. See Tenn. R. Civ. P. 3 (“All civil actions are commenced by filing a complaint with the clerk of the
Trousdale County, Tennessee. The complaint named as defendants the Trousdale County
Highway Department and two individuals, Billy D. Scruggs and Randy Dean Summers.
The complaint described Messrs. Scruggs and Summers as “workers” for the Highway
Department.

       Mr. Thigpen claimed that “[o]n June 17, 2013, Billy Scruggs and Randy
Summers, while resurfacing Front Street, caused significant damages” to his home.
Mr. Thigpen attributed the damage to the Highway Department’s use of a vibratory drum
compactor in close proximity to the home. The complaint, which contained only eight
numbered paragraphs, alleged as follows:

               1) On June 17, 2013, the Trousdale County Highway Department
        and its workers, deployed the vibratory complaction [sic] function of their
        CAT 534C, within 20” of the accusers stacked stone and brick home.
                 2) This vibrational impact lasted for around ten (10) seconds.
               3) Even for an instant, such a [sic] ultra-hazardous and destructive
        event exceeds the state’s blasting limits by a factor of 1.5 or more.
               4) Even for an instant, the same event in #3, exceeded damage
        threshold guidelines by a factor of 250.
               5) Externally, the accusers [sic] home sustained significant damages
        including faces of bricks vaporized, disentegrated [sic] mortar, significant
        foundation and structure shifting externally.
                6) Internally unmistakable evidence of drywall frettaging, from high
        force vibrational impacts above the structure’s natural frequency, presented
        itself.
              7) Also evident as a result were roof leaks which did not exist prior
        and due to the significant shifting of the foundation and structure.
              8) Attempts to resolve this matter in good faith with Scruggs, past
        and current mayor, have only been met with bad faith responses.

Based on these allegations, Mr. Thigpen sought such relief as the court deemed “fair and
just.”




court. An action is commenced within the meaning of any statute of limitations upon such filing of a
complaint . . . .”); Tenn. R. Civ. P. 5.06 (The filing of pleadings and other papers with the court as
required by these rules shall be made by filing them with the clerk of the court . . . .”); see also Gilardi v.
Schroeder, 833 F.2d 1226, 1233 (7th Cir. 1987) (complaint is deemed filed when lodged with the clerk,
provided the judge grants plaintiff leave to proceed in forma pauperis).
                                                      2
        The defendants responded to Mr. Thigpen’s complaint with a motion to dismiss
for failure to state a claim upon which relief can be granted. See Tenn. R. Civ. P. 12.02.
Specifically, the motion asserted that the claim against the Highway Department was
time-barred under the GTLA. The motion also asserted that the individual defendants
were “statutorily immune from liability” under the GTLA.

      The chancery court transferred the case to the Circuit Court for Trousdale County.
And, following a hearing, the circuit court dismissed the complaint upon the defendants’
motion. This appeal by Mr. Thigpen followed.

                                             II.

       A statute of limitations defense is appropriately addressed in a motion to dismiss
under Rule 12.02(6) of the Tennessee Rules of Civil Procedure for failure to state a claim
upon which relief can be granted. See Gunter v. Lab. Corp. of Am., 121 S.W.3d 636, 638
(Tenn. 2003). A Rule 12.02(6) motion “challenges only the legal sufficiency of the
complaint, not the strength of the plaintiff’s proof or evidence.” Webb v. Nashville Area
Habitat for Humanity, Inc., 346 S.W.3d 422, 426 (Tenn. 2011). Thus, “[t]he resolution
of a 12.02(6) motion to dismiss is determined by an examination of the pleadings alone.”
Id.

        We “construe the complaint liberally, presuming all factual allegations to be true
and giving the plaintiff the benefit of all reasonable inferences.” Trau-Med of Am., Inc. v.
Allstate Ins. Co., 71 S.W.3d 691, 696 (Tenn. 2002). The complaint should not be
dismissed unless it appears that the plaintiff can prove no set of facts in support of his or
her claim that would warrant relief. Doe v. Sundquist, 2 S.W.3d 919, 922 (Tenn. 1999)
(citing Riggs v. Burson, 941 S.W.2d 44, 47 (Tenn. 1997)). Making such a determination
presents a question of law. Our review of a trial court’s determinations on issues of law
is de novo, with no presumption of correctness. Id. (citing Stein v. Davidson Hotel Co.,
945 S.W.2d 714, 716 (Tenn. 1997)).

        Analyzing a statute of limitations defense requires the examination of three
interrelated elements: “the length of the limitations period, the accrual of the cause of
action, and the applicability of any relevant tolling doctrines.” Redwing v. Catholic
Bishop for Diocese of Memphis, 363 S.W.3d 436, 456 (Tenn. 2012). On appeal,
Mr. Thigpen argues that the length of the limitations period was three years rather than
one year as the trial court concluded. To determine the length of the limitations period,
we look to the gravamen or object of the complaint, which presents a question of law. Id.
at 457. In this case, the object of the complaint is the recovery of property damages
arising from the negligent operation of heavy machinery by an instrumentality of
Trousdale County.

       As an instrumentality of Trousdale County, the Highway Department is entitled to
                                           3
the immunity granted by the GTLA. Tenn. Code Ann. § 29-20-102(3)(a) (Supp. 2016).
The GTLA provides general immunity from tort liability to instrumentalities of local
government when “engaged in the exercise and discharge of any of their functions,
governmental or proprietary.” Tenn. Code Ann. § 29-20-201 (2012); Kirby v. Macon
Cty., 892 S.W.2d 403, 406 (Tenn. 1994). But the GTLA then waives immunity in limited
and enumerated circumstances. Tenn. Code Ann. §§ 29-20-202 to -205 (2012).

       One such circumstance is “for injuries resulting from the negligent operation by
any employee of a motor vehicle or other equipment while in the scope of employment.”
Id. § 29-20-202(a) (emphasis added). The allegations of Mr. Thigpen’s complaint fall
squarely within this exception to governmental immunity. Mr. Thigpen argues that he
“seeks damages not under the GTLA but pursuant to Tennessee Code Annotated Section
40-17-118.”2 But we disagree. The statute cited by Mr. Thigpen applies only to personal
property seized or confiscated as suspected stolen property. Id. § 40-17-118 (2012).

        When immunity is waived by the GTLA, “any claim for damages must be brought
in strict compliance with the terms of [the GTLA].” Id. § 29-20-201(c). An “action must
be commenced within twelve (12) months after the cause of action arises.” Id. § 29-20-
305(b). That did not happen here. The alleged damage to Mr. Thigpen’s home occurred
on June 17, 2013, and he did not file his complaint until three years later.

       We also conclude that the trial court properly dismissed the individual defendants.
Generally,3 the GTLA prohibits claims for damages against government employees when
governmental immunity has been waived. Id. § 29-20-310(b); see also Hughes v. Metro.
Gov’t of Nashville & Davidson Cty., 340 S.W.3d 352, 359 n.3 (Tenn. 2011) (“The GTLA
immunizes a governmental employee when the governmental entity is liable . . . .”). It
does not matter that Mr. Thigpen may have sued the individuals in their official and
individual capacities. Further, despite Mr. Thigpen’s arguments on appeal to the
contrary, the complaint does not allege that the individuals acted in an intentional matter
or outside the scope of their employment. Instead, the complaint alleges that the damages
occurred while the Highway Department employees were “resurfacing Front Street.”


        2
          We also find Mr. Thigpen’s reliance on the “special duty” exception to the public duty doctrine
and Ezell v. Cockrell, 902 S.W.2d 394 (Tenn. 1995), misplaced. In Ezell, our supreme court held that the
enactment of the GTLA did not abolish the public duty doctrine. 902 S.W.2d at 401. The public duty
doctrine “shields a public employee from suits for injuries that are caused by the public employee’s
breach of a duty owed to the public at large.” Id. at 397. The court went on to recognize “an exception to
the rule of no-liability that applies where a ‘special relationship’ exists between the plaintiff and the
public employee, which gives rise to a ‘special duty’ that is more particular than the duty owed by the
employee to the public at large.” Id. at 401. The allegations of Mr. Thigpen’s complaint do not bring this
case within “special duty” exception.
        3
        An exception applies for health care liability claims brought against a health care practitioner.
Tenn. Code Ann. § 29-20-310(b).
                                                    4
                                      III.

       The GTLA applies to Mr. Thigpen’s claims. Because under the GTLA the claim
against the Trousdale County Highway Department was time-barred and the claims
against its employees were prohibited, we affirm the dismissal of Mr. Thigpen’s
complaint.


                                             _________________________________
                                             W. NEAL MCBRAYER, JUDGE




                                       5